LOGO [g158643g96w78.jpg]

Exhibit 10.43

John Butler

EVP, Human Resources

LOGO [g158643g82v49.jpg]

                February 7, 2011

 

TO: Mr. Antonio F. Fernandez

115 Old Washington Road

Ridgefield, CT 06877

 

  RE: TERMS of EMPLOYMENT

Dear Tony,

We are pleased to confirm the terms of employment for the position of Executive
Vice President, Chief Supply Chain Officer for Pinnacle Foods Group LLC
(“Pinnacle”), Mountain Lakes, NJ, at a bi-weekly salary of $16,346.15 (which
equates to an annual salary of $425,000.00). You will report directly to Bob
Gamgort, Chief Executive Officer. In addition to your base salary, you will be
eligible for participation in our Management Incentive Program, which is
designed to provide incentive compensation to employees who make a substantial
contribution to the success of the Company. Your bonus target is 85% of your
base salary. Your bonus payment is contingent on company performance and the
achievement of personal performance targets recommended by Bob, and approved by
the Pinnacle Compensation Committee.

You will receive Profits Interests of 500 Units in the Pinnacle
senior management equity plan and you will be subject to all of the terms and
conditions thereof.

Should your position be eliminated or you are terminated for anything other than
cause, you would be guaranteed twelve (12) months of base salary and target
bonus to be paid in accordance with our severance policy. In an effort to narrow
the gap between our severance provisions and those of your current employer, the
Company agrees to extend these severance provisions for up to an additional six
(6) months or until you gain new employment, whichever comes first.

The Company also agrees to help mitigate any loss in deferred compensation that
occurs as a result of your terminating employment with your current employer.
Specifically, the Company agrees to offset up to 50% of any loss of such
compensation up to a maximum company payment of $300,000. All after tax proceeds
of this special payment, should it occur, to be reinvested by you in Company A
Units.

ONE BLOOMFIELD AVENUE, MOUNTAIN LAKES, NEW JERSEY 07046

Phone: 973-541-8647 Ÿ Fax: 973-541-6693



--------------------------------------------------------------------------------

Page 2

You will be expected to execute a Confidentiality and Non-Disclosure Agreement
with Pinnacle Foods Group LLC. It is my understanding, and you have confirmed,
that you have signed a Confidentiality Agreement, Non-Disclosure Agreement
and/or Non-Compete Agreement with your previous employer, a copy of which you
will provide for Pinnacle’s review. Your employment with Pinnacle is contingent
upon Pinnacle’s receipt, review and satisfaction regarding any obligations you
may be under according to the terms of any of those agreements. You confirm that
you are under no other obligations, including the above referenced
Confidentiality Agreement, Non-Disclosure Agreement and/or Non-Compete Agreement
or agreements with any other employer that would interfere with your employment
with us and the job responsibilities as discussed to date. Further, you are not
prohibited or restricted from accepting employment with Pinnacle as offered in
this letter. Pinnacle also confirms that we do not want you to share any of the
confidential information as part of your Pinnacle job responsibilities.

Additionally, you have confirmed to me that you are not in possession of any
confidential, proprietary and/or trade secret information obtained from your
current, or any former, employer, which you intend to utilize in furtherance of
our business. Further you understand that you are specifically advised by
Pinnacle against possessing or using any such confidential, proprietary and/or
trade secret information. Should you have any questions regarding this matter,
please contact me immediately.

Enclosed with this letter is information about Pinnacle’s Benefit Plan which
includes: Medical Plan, Prescription Drug Plan, Dental Plan, Short-Term
Disability Plan, Basic Life Insurance Plan and Business Travel Insurance Plan,
along with a 401(k) Savings Program. You are eligible for four weeks of annual
vacation. Our vacation year starts on January 1st .

Your employment is contingent upon successful completion of our employment
process, including but not limited to: verification of your employment and
education, reference checks, a pre-employment drug screening test and medical
examination and/or inquiry. Please contact Mary Lou Kehoe, Director, Human
Resources at 856-969-7318 to initiate the pre-employment process. If you have
any questions regarding our offer, please don’t hesitate to contact me in our
offices at 973-541-8647.

Please sign and return this letter to me. The mailing address is: 1 Bloomfield
Avenue, Mountain Lakes, NJ 07046. We are looking forward to what we believe
would be a mutually successful and beneficial relationship.

Regards,

            John L. Butler

                              EVP Human Resources

ACCEPTED:

 

            

ONE BLOOMFIELD AVENUE, MOUNTAIN LAKES, NEW JERSEY 07046

Phone: 973-541-8647 Ÿ Fax: 973-541-6693



--------------------------------------------------------------------------------

Mr. Antonio F. Fernandez

                   Date

ONE BLOOMFIELD AVENUE, MOUNTAIN LAKES, NEW JERSEY 07046

Phone: 973-541-8647 Ÿ Fax: 973-541-6693